      Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 1 of 10



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          SUPPLEMENTAL DECLARATION
MENDOZA JERONIMO, CORAIMA                        OF AKIKO IWASAKI, PH.D.
YARITZA SANCHEZ NUÑEZ, JAVIER
                                                 REGARDING RISK OF COVID-19
ALFARO, DUNG TUAN DANG,
                                                 REINFECTION
                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                    CASE NO. 3:20-CV-02731-VC
SUPPLEMENTAL DECLARATION OF AKIKO IWASAKI, PH.D. REGARDING RISK OF
                     COVID-19 REINFECTION
      Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 2 of 10



BREE BERNWANGER* (NY SBN 5036397)      MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                 mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)            COOLEY LLP
hrodarte@lccrsf.org                    101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                 San Francisco, CA 94111
CIVIL RIGHTS OF                        Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                 Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631              tcook@cooley.com
                                       FRANCISCO M. UNGER (Mass. BBO#
JUDAH LAKIN (SBN 307740)               698807)*
judah@lakinwille.com                   funger@cooley.com
AMALIA WILLE (SBN 293342)              COOLEY LLP
amalia@lakinwille.com                  500 Boylston Street
LAKIN & WILLE LLP                      Boston, MA 02116
1939 Harrison Street, Suite 420        Telephone: (617) 937-2300
Oakland, CA 94612                      Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219              Attorneys for Petitioners-Plaintiffs

JORDAN WELLS (SBN 326491)              *Admitted Pro Hac Vice
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




                    CASE NO. 3:20-CV-02731-VC
SUPPLEMENTAL DECLARATION OF AKIKO IWASAKI, PH.D. REGARDING RISK OF
                     COVID-19 REINFECTION
       Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 3 of 10




            SUPPLEMENTAL DECLARATION OF AKIKO IWASAKI, PH.D.
                 REGARDING RISK OF COVID-19 REINFECTION

I, Akiko Iwasaki, declare as follows:

   1. I am the Waldemar Von Zedtwitz Professor of Immunobiology and Molecular, Cellular
      and Developmental Biology at Yale University School of Medicine, where I have been a
      professor for the past twenty years. I am also an Investigator at the Howard Hughes
      Medical Institute, one of the world’s most renowned medical research organizations. I
      supervise a lab dedicated to immunological research and currently researching immune
      response to SARS-CoV-2.

   2. On May 22, 2020, I submitted a declaration in this case. See Dkt. 229-16. My relevant
      expertise is further detailed in this initial declaration. I am providing my expertise in this
      case pro bono.

   3. I previously expressed my opinion about conditions in the two facilities at issue in this
      litigation in the context of the COVID-19 pandemic. See id. at ¶ 34. I understand that,
      despite significant depopulation of both facilities, there has been a COVID-19 outbreak at
      Mesa Verde Detention Facility (MVDF). I have been informed that a total of
      approximately 60 percent of detainees and 25 percent of staff at MVDF have tested
      positive for COVID-19, and that as of today’s date, GEO Group has determined that all
      current detainees and on-duty staff who had COVID-19 at MVDF have been deemed
      “recovered” from COVID-19. (I understand that the ICE website nonetheless lists two
      current COVID-19 cases among the detained population at Mesa Verde.
      www.ice.gov/coronavirus.) Defendants have also reported that one GEO officer is “on
      extended leave with COVID.” Dkt. 688.

   4. I also understand that there is at least one staff member who has recently tested positive
      for COVID-19 at Yuba County Jail, the other facility at issue in this litigation, and five
      staff are known to have tested positive at YCJ cumulatively. I have been informed that
      only three detainees have ever been tested for COVID-19 at YCJ since the start of the
      pandemic, none of whom tested positive.

   5. I understand that GEO Group has represented to the Court its position that “recovered”
      individuals can safely be exposed to detainees with active COVID-19, for example,
      through work assignments in a MVDF dorm holding detainees with active COVID-19. I
      also understand that Dormitory C, which holds “recovered” individuals, is currently the
      most densely populated of all of the dorms at MVDF, at approximately 40 percent
      capacity. See Dkt. 680-1.

   6. I have now been asked to provide input concerning the risk of reinfection for individuals
      previously infected with COVID-19. See Dkt. 686.

   7. The growing scientific consensus is that reinfection is possible, that it is possible for
      reinfection to cause serious illness, and that a reinfected person can spread the virus to



                                                 1
         Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 4 of 10




         others. It appears that reinfection risk increases after an initial period in which a
         previously-infected person may experience some limited protection arising out of the
         initial infection. In some confirmed or suspected cases of reinfection, the subsequent
         infections have resulted in more severe outcomes than the first; and in other cases, the
         subsequent infections have been less serious. The best evidence now is that an individual
         can spread the virus during a subsequent infection, as they could with the first.

    8. In light of the evolving science concerning reinfection, medical experts—including the
       Centers for Disease Control and Prevention (CDC) and the World Health Organization
       (WHO)—recommend that individuals who have been previously infected, and deemed
       recovered, take the same precautions as those who have never been infected. These
       precautions, including especially social distancing, are necessary in order to protect both
       individual and public health.

    9. If an individual has previously been infected with COVID-19, the current medical
       consensus is that the individual should be re-tested for COVID-19 if s/he develops
       COVID-19 symptoms. However, for the first two to three months after an initial
       infection, an individual need not be continually retested absent symptoms because there
       is a risk that such testing would yield false positives for reinfection, given the lingering
       virus that may remain in the body for weeks after an initial infection for some people.
       After this initial period, individuals should be subject to the same testing regime as others
       similarly situated.

Evolving Science Concerning Reinfection Risks of COVID-19

    10. Scientists are currently studying whether COVID-19 reinfection is possible, and if so
        how long after the initial infection, and with what risk of reinfection to others. I expect
        this to evolve further in the coming weeks and months given the novelty of this virus and
        the significant ongoing research in this area. This is understandably an area of delayed
        research as evidence of reinfection is only possible following sustained high rates of
        infection and where reinfected individuals have received both medical care and viral
        sequencing at each infection.

    11. An individual is most likely to be infectious in the days immediately following infection
        before symptom onset, and virus load declines after a maximum period of about three
        weeks. This is because the amount of virus present in an individual’s respiratory tract
        increases in the days immediately following COVID-19 infection and then declines. A
        person who is asymptomatic or has mild or moderate COVID-19 will typically no longer
        be capable of transmitting COVID-19 to others ten days after the onset of symptoms. A
        person with severe COVID-19 may be capable of transmitting COVID-19 for a longer
        period, but this is still believed to be limited to no more than 20 days.1 However, certain
        conditions that compromise the immune system can lead to extended shedding of
        infectious virus. Because of the high degree of infectiousness of the virus, and the

1
 See, e.g., van Kampen J et al. Shedding of infectious virus in hospitalized patients with coronavirus disease-2019
(COVID- 19): duration and key determinants, medRxiv (preprint), June 9, 2020, at
https://www.medrxiv.org/content/10.1101/2020.06.08.20125310v1.full.pdf.


                                                         2
         Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 5 of 10




         extended period in which an individual is infectious, the rapid identification of
         individuals with COVID-19 is very important in reducing transmission.

    12. After this initial period, an individual may continue to have virus in their respiratory tract,
        but without any risk of infectiousness, for up to three months. Some people who continue
        to show virus in their body for this extended period have been identified as “persistently
        positive.”2 Given this, positive COVID-19 tests soon after an initial infection may not be
        representative of reinfection, and may rather show the continued presence of virus from
        the initial infection.

    13. In early August 2020, the CDC updated their guidance to acknowledge that individuals
        may continue to test positive for up to an estimated three months after diagnosis without
        being infectious, because of remaining virus left over from the initial infection. This led
        to some erroneous reporting which misrepresented the significance of this updated
        guidance. In response, the CDC clarified that there is no evidence that individuals are
        immune from reinfection either during this time period or afterwards.3 Instead, the CDC
        advised that retesting immediately after an initial infection “is not necessary unless that
        person is exhibiting the symptoms of COVID-19 and the symptoms cannot be associated
        with anther illness.” This recommendation is due to the risk of false positives during this
        period.

    14. Some evidence has already emerged of confirmed or suspected COVID-19 reinfections,
        including relatively soon after the initial infection. Among these known cases of
        individuals who appear to have tested positive for COVID-19, fully recovered, and then
        subsequently tested positive for a genetically different strain of the virus are:

         •   A 33-year-old immunocompromised man in Hong Kong who was infected
             approximately four months after an initial infection; he had a mild infection the first
             time and was asymptomatic the second time; genetic testing confirmed that the virus
             was a genuine reinfection and not lingering residue from the initial infection.4
         •   Two people in Europe who were reportedly confirmed reinfected by genetic testing
             (the results have not yet been published)—one was an older immunocompromised
             person in the Netherlands and the other was a Belgian woman reinfected about three
             months after the initial infection.5

2
  See, e.g., Lu J, et al., Clinical, immunological and virological characterization of COVID-19 patients that test re-
positive for SARS-CoV-2 by RT-PCR, medRxiv (preprint), June 17, 2020,
at https://www.medrxiv.org/content/10.1101/2020.06.15.20131748v1.
3
  CDC, Updated Isolation Guidance Does Not Imply Immunity to COVID-19, Aug. 14, 2020 (hereinafter “CDC
August Clarification”), at https://www.cdc.gov/media/releases/2020/s0814-updated-isolation-guidance.html
(“Contrary to media reporting today, this science does not imply a person is immune to reinfection with SARS-CoV-
2, the virus that causes COVID-19, in the 3 months following infection.”).
4
  To KKW, et al., COVID-19 re-infection by a phylogenetically distinct SARS-coronavirus-2 strain confirmed by
whole genome sequencing, Clinical Infectious Diseases, Aug. 25, 2020, at https://academic.oup.com/cid/advance-
article/doi/10.1093/cid/ciaa1275/5897019.
5
  See Samuel Lovett, “Coronavirus: Two more cases of reinfection reported in Europe,” INDEPENDENT (UK), Aug.
25, 2020, at https://www.independent.co.uk/news/health/coronavirus-reinfection-netherlands-belgium-hong-kong-
covid-19-update-a9687301.html.


                                                          3
         Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 6 of 10




        •    A 25-year-old man in Reno, Nevada who had a reinfection confirmed through genetic
             sequencing, and had a far more serious infection the second time (requiring
             hospitalization), less than two months (48 days) after his initial infection, despite not
             having any immunosuppressive conditions.6

        Other cases have been identified as suspected reinfection but where there has not been
        genetic sequencing to confirm reinfection.7

    15. Reinfection cases are showing us that there are a range of outcomes. Some confirmed or
        suspected reinfection cases have mild or asymptomatic infection with the second
        infection. Others actually show more severe symptoms upon reinfection. There is no
        certainty about the likely degree of severity of the virus in any subsequent infection, and
        research on this is ongoing.

    16. There is some limited evidence that the risk of reinfection may increase two to three
        months after the initial infection, when natural immunity resulting from the initial
        infection wanes. The evidence in support of this comes from analyses of the behavior of
        other similar viruses (for instance, endemic human betacoronavirus) for which there is
        some immune protection immediately after infection which dissipates within three
        months.8

    17. Further, preliminary studies have also shown that survivors of COVID-19 usually have
        antibodies in their bloodstream for up to two or three months.9 More severe symptoms
        typically produce a stronger immune response, and thus more antibodies.10 In related
        infections, antibodies typically develop soon after infection and confer some protection
        from future infection while they are present. It is not yet clear whether in the context of
        COVID-19 these antibodies confer protection against future infection and, if so, for how
        long.11 Evidence already suggests that any period of immunity resulting from an initial
        COVID-19 infection, and the body’s immune response, is likely far less for COVID-19



6
  Tillett R, et al., Genomic evidence for a case of reinfection with SARS-CoV-2, SSRN, Aug. 25, 2020, at
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3680955.
7
  See, e.g., Jordan Chavez, “Colorado Woman Tests Positive for COVID-19 Twice,” 9NEWS, Jun. 18, 2020, at
https://www.9news.com/article/news/health/coronavirus/woman-tests-positive-twice-covid-19-coronavirus-
colorado/73-772b5764-a15b-46b7-8946-c88f30397955; Meredith Yeomans, “Dallas Woman Battling Coronavirus,
Again,” NBC DFW, June 15, 2020, at https://www.nbcdfw.com/news/coronavirus/dallas-woman-battling-
coronavirus-again/2389265/.
8
  Kiyuka PK, et al., Human Coronavirus NL63 Molecular Epidemiology and Evolutionary Patterns in Rural Coastal
Kenya, J Infect Dis 2018 May 5;217(11):1728-1739, at https://pubmed.ncbi.nlm.nih.gov/29741740/ (“An
unexpected pattern of repeat infections was observed with some individuals showing higher viral titers during their
second infection. Similar patterns for 2 other endemic coronaviruses, HCoV-229E and HCoV-OC43, were
observed.”).
9
  See, e.g., Lei Q et al., Antibody dynamics to SARS-CoV-2 in asymptomatic COVID-19 infections, medRxiv (preprint),
Aug. 4, 2020, at https://www.medrxiv.org/content/10.1101/2020.07.09.20149633v2?%253fcollection=.
10
   Long QX, et al., Clinical and immunological assessment of asymptomatic SARS-CoV-2 infections, Nature
Medicine, June 18, 2020, at https://www.nature.com/articles/s41591-020-0965-6.
11
   See, e.g., Lu J, et al., supra, n.2.


                                                         4
         Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 7 of 10




         than for other related infections, such as SARS or MERS.12 Other facets of an
         individual’s immune response (memory T cells and B cells) may also provide some
         temporary protection against reinfection immediately after an initial infection.13

     18. Those who are reinfected are believed to still have infectious virus, and are thus capable
         of spreading the virus. For instance, in the case of reinfected person from Hong Kong
         (see para. 14, supra), the oropharyngeal saliva viral load was quite high (Ct value of
         26.69), which is well within the range of infectious virus load, suggesting that even
         without any symptoms, this person could have transmitted virus to others.

     19. Given recent developments, any confidence that previously-infected individuals have
         immunity to reinfection is misplaced. However, it is not yet clear how likely reinfection
         is, and there remain many open questions about whether and how reinfection differs from
         an initial infection. At this point, the science is not conclusive as to whether having
         survived COVID-19 confers any immunity to future infection, and if so, for how long. It
         also is not clear whether, on the contrary, past infection with COVID-19 may debilitate
         some patients and render them more vulnerable to a more severe response if reinfected.
         There is also currently no scientific evidence that contracting COVID-19 eliminates the
         risk of serious illness from reinfection.

     20. Also notable is the continuing risk of symptoms weeks or months after an infection (even
         if an individual is not reinfected). In one early CDC study, one-third of people reported
         not returning to their normal state of health two to three weeks after a positive test,
         including one in five people aged 18-34 without chronic health conditions.14 Continuing
         symptoms can be quite severe and long-lasting in some people, who are sometimes self-
         described as COVID-19 “long haulers.”15 The long-term effects may include effects on
         cardiovascular, respiratory, neurological or other systems. Thus, an initial reduction of
         symptoms or decline in infectiousness should not always be equated with a full recovery.

Recommendations In Light of Current Scientific Knowledge Concerning Reinfection Risk

     21. An infected person should not be isolated beyond the period of infectiousness. Because
         test results in the period immediately after infection do not always accurately depict
         whether an individual continues to be infectious (because of the potential for false
         positives during this period), the determination of when to end isolation and other

12
   See Long QX, et al., supra, n.10 (“Together, these data might indicate the risks of using COVID-19 ‘immunity
passports’ and support the prolongation of public health interventions, including social distancing, hygiene, isolation
of high-risk groups and widespread testing.”).
13
   See, e.g., Sekine T. et al., Robust T cell immunity in convalescent individuals with asymptomatic or mild COVID-19,
bioRxiv (preprint), June 29, 2020, at https://www.biorxiv.org/content/10.1101/2020.06.29.174888v1; Weiskopf D. et al.,
Phenotype of SARS-CoV-2-specific T-cells in COVID-19 patients with acute respiratory distress syndrome, medRxiv
(preprint), May 29, 2020, at https://www.medrxiv.org/content/10.1101/2020.04.11.20062349v2?%253fcollection=.
14
   CDC Morbidity and Mortality Weekly Report, “Symptom Duration and Risk Factors for Delayed Return to Usual
Health Among Outpatients with COVID-19 in a Multistate Health Care Systems Network — United States, March–
June 2020,” July 31, 2020, at https://www.cdc.gov/mmwr/volumes/69/wr/mm6930e1.htm.
15
   See Michael Marshall, The lasting misery of coronavirus long-haulers, Nature, Sept. 14, 2020, at
https://www.nature.com/articles/d41586-020-02598-6.


                                                          5
         Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 8 of 10




        infection control measures need not be based on a negative test. However, a negative test
        continues to be a good and accurate measure that a person is no longer infectious. The
        CDC recommends that, in order to limit unnecessary isolation, individuals should
        generally be relieved from infection control measures based on an evaluation of the
        passage of time and decrease of symptoms. This means that infection control precautions
        1) can be lifted following a negative test; but 2) may separately be lifted when evidence
        suggests a person is very unlikely to continue to be infectious, i.e.,:
            a. ten days after symptom onset (or after the date of the first positive test for those
                who never develop symptoms), and at least 24 hours after the resolution of any
                fever and improvement of other symptoms, for individuals who were
                asymptomatic or had only mild or moderate symptoms;
            b. up to 20 days after symptom onset, and at least 24 hours after the resolution of
                any fever and improvement of other symptoms, for individuals who have had
                severe COVID-19, given the longer period of potential infectiousness;
            c. potentially for a more extended period (or after a negative test) for severely
                immunocompromised people, who may have a longer period of infectiousness.

     22. Lifting isolation precautions should not necessarily be equated with a full recovery from
         COVID-19. This is because there is a growing body of evidence concerning continuing,
         and sometimes severe, symptoms that outlast this initial period of infectiousness for a
         substantial number of people. An individual should continue to have close health
         monitoring and observation even if symptoms and passage of time indicate that they are
         no longer infectious.

     23. The current guidance from the CDC and the WHO acknowledges the risk that individuals
         may become reinfected with COVID-19, and thus recommends that individuals who have
         recovered from COVID-19 take the same precautions to avoid infection with the virus as
         those who have never been infected.16 This includes avoiding large indoor gatherings,
         practicing social distancing, wearing masks, and practicing frequent hand-washing.

     24. I concur with this current CDC and WHO guidance as applied to the context of the ICE
         detention facilities at issue in this litigation. Particularly in congregate settings such as
         ICE detention centers, individuals should take the same precautions with regard to social
         distancing and other measures whether or not they have previously been infected. This is
         important to prevent any detained individual or staff member from becoming seriously ill
         as a result of reinfection. In light of the likely continued infectiousness of COVID-19
         upon reinfection, such precautions are also recommended to avoid further transmission.

     25. Frequent and rapid testing is extraordinarily important in limiting the transmission of the
         virus in congregate settings, such as the facilities at issue in this litigation. However,

16
   See, e.g., CDC August Clarification, supra, n.3 (“CDC recommends that all people, whether or not they have had
COVID-19, take steps to prevent getting and spreading COVID-19.”); WHO, Scientific Brief: “Immunity passports”
in the context of COVI-19, Apr. 24, 2020, at https://www.who.int/news-room/commentaries/detail/immunity-
passports-in-the-context-of-covid-19 (“People who assume that they are immune to a second infection because they
have received a positive test result may ignore public health advice. The use of such certificates may therefore
increase the risks of continued transmission.”).


                                                       6
         Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 9 of 10




        despite the possibility of reinfection, frequent testing in the two to three months after an
        initial infection has some limitations, even in congregate settings. A negative test during
        this period would provide evidence that a person is no longer infectious, but a positive
        test during this period would not be determinative that a person is infectious.17 This is
        because a person may continue to have virus remaining from the prior infection. A
        positive test in this period thus may not accurately depict whether an individual has
        become reinfected or is capable of transmitting COVID to others.18 Because of the risk of
        false positives, the CDC typically does not recommend retesting in the three months after
        an initial infection.19

     26. However, where an individual displays symptoms inexplicable by another cause—at any
         time after an initial infection—testing is recommended under the guidance of an
         infectious disease expert. If COVID-19 is suspected, the person should be isolated while
         results are pending (and, of course, with infection control measures continuing if the
         results are positive). Testing should also be analyzed by an infectious disease specialist, if
         possible, to help identify whether an individual who tests positive during this period has
         been reinfected or, instead, has lingering symptoms and virus from the initial infection.

     27. After a period of about two to three months, “recovered” individuals should be subject to
         the same testing regime as others who are similarly situated. Because of the high risks of
         infection in a congregate setting – such as a jail or detention center – this means that
         people should be subject to frequent and rapid testing after this initial period, when the
         tests no longer have a significant risk of “false positives.”

     28. Regardless, even if there is a period of two to three months after an infection where
         individuals are not subject to frequent testing, all individuals should maintain social
         distancing and other precautions at all times to avoid the risk of further infection and
         disease transmission.

     29. In sum, while research is ongoing, there is a growing scientific consensus that the risk of
         reinfection is real and increases after a short initial period where there may be some
         natural immunity. It is not safe to assume that individuals who have been infected
         previously are not at risk of reinfection, or are not at risk of a more serious infection, or
         are not at risk of transmission of the virus to others. Given the high risks of transmission
         of COVID-19 in a congregate setting such as the facilities at issue in this litigation, and
         the risk of severe illness or death which can result from infection, precautions should be
         taken to avoid reinfection and the risk of further outbreaks.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my information and belief.


17
   See CDC, “Duration of Isolation and Precautions for Adults with COVID-19,” Sept. 10, 2020, at
https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html.
18
   Id. (“if the person who has recovered from COVID-19 is retested within 3 months of initial infection, they may
continue to have a positive test result, even if they are not spreading COVID-19”).
19
   Id.


                                                         7
      Case 3:20-cv-02731-VC Document 698-1 Filed 09/17/20 Page 10 of 10




Executed this 17th day of September, 2020 in New Haven, Connecticut.




                                   Akiko Iwasaki, Ph.D.
                                   Waldemar Von Zedtwitz Professor of Immunobiology; of
                                   Molecular, Cellular and Developmental Biology
                                   Yale School of Medicine
                                   The Anlyan Center
                                   300 Cedar Street, Suite S630
                                   New Haven, CT 06519




                                             8
